DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on March 17, 2022 and April 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final rejection dated December 24, 2021. In the Response, submitted on March 23, 2022, claims 1, 4, 6, 9, 12, 14, 17 and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the final rejection below.

Response to Arguments
Applicant’s Remarks on Pages 11-14 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101, have been fully considered, but are not found persuasive.
On Page 12 of the Response, Applicant highlights features that “eliminate the need for additional steps in the transport arrangement service process for the requesting user, and therefore these features integrate the abstract idea into a practical application.”
Examiner respectfully disagrees and notes that the “determin[ing], for a specified transport option, a guaranteed up from cost…”, is a limitation that recites the abstract idea, of a certain method of organizing human activity. Examiner further notes that the limitations of “transmit[ting] update data…causing the service application to automatically update the graphical user interface to include a graphic feature indicating the guaranteed upfront cost….selectable by the requesting user to automatically configure a transport request…based …on a user selection of the graphic feature, receive…the transport request…” amount to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). (See Paras. 58-60 of Applicant’s PG Publication discussing the ride service selection interface and the selectable upfront cost 402 at a high level of generality). 
On page 13 of the Response, Applicant further analogizes claim 1 to Example 37, by stating “claim 1 describes a transport arrangement process in which the requesting user’s ability to request transport through inputs on a GUI also provide ‘a specific improvement over prior systems, resulting in an improved user interface for electronic devices.’ Specifically, prior systems involved at least two detriments on the user’s side, the first being an inability to view ‘a guaranteed upfront cost’ for on-demand transport to a desired destination, and, crucially, the second being the need to navigate through multiple configuration screens to configure the transport request before having the ability to transmit the transport request to the backend computing system. Claim 1 addresses these shortcomings by providing an automatic update to the GUI in real-time ‘to include a graphic feature indicating the guaranteed upfront cost for the specified transport option, wherein the graphic feature is selectable by the requesting user to automatically configure a transport request for the specified transport option to transport the requesting user to the destination location.’ In other words, the requesting user need only provide inputs to indicate a destination, and the backend computing system processes this information to provide the GUI presented on the computing device of the user with an automatic update that includes this selectable graphic feature, which the requesting user can select ‘to automatically configure a transport request for the specified transport option to transport the requesting user to the destination location,’ as recited in claim 1. Applicant respectfully submits that these features describe ‘a specific manner of automatically displaying [a graphic feature] to the user’ that ‘provides a specific improvement over prior systems,’ akin to Example 37…”
Examiner respectfully disagrees and notes that in Example 37, claim 1, it was the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use, that integrated the abstract idea into a practical application (emphasis added). Here, the automatic updating of the GUI to include the selectable graphic feature (of the upfront cost) merely uses the computer as a tool to perform the abstract idea of indicating the guaranteed upfront cost for the specified transport option. 
Examiner suggests Applicant include additional features of the GUI, e.g., details of the destination accelerators, such that the additional elements (when viewed in combination) integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1-8 are directed to a system (i.e., a machine); claim 9-16 are directed to a non-transitory computer readable medium (i.e., a machine), and claims 17-20 are directed to a method (i.e., a process). Therefore, all the claims fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claims 1, 9, and 17 recite a series of steps/functions of: storing a user profile for each of the users, the user profile comprising historical data corresponding to historical usage of the transport service by the user; receiving input data from the requesting user of the transport service, the input data corresponding to user interactions on a graphical user interface displaying on the computing device that specify  a destination location of the requesting user; based on receiving the input data, determine, for a specified transport option, a guaranteed upfront cost for transporting the requesting user to the specified destination location, the guaranteed upfront cost for the specified transport option being based on (i) a set of cost data associated with the specified transport option, (ii) a current location of the requesting user, and (iii) the destination location; indicating the guaranteed upfront cost for the specified transport option and configure a transport request (by the requesting user) for the specified transport option to transport the requesting user to the destination location; based, at least in part, on a user selection, receive the transport request for the specified transport option from the requesting user; receive driver location data from one or more available drivers for the specified transport option, the driver location data indicating a current location of each of the one or more available drivers; select a driver from the one or more available drivers based, at least in part, on a proximity of the selected driver to the current location of the requesting user; determine, for the specified transport option, a rendezvous point at which the requesting user can rendezvous with the selected driver based, at least in part, on an estimated time of arrival of the selected driver to the rendezvous point and an estimated travel time of the requesting user to the rendezvous point, the rendezvous point requiring the requesting user to travel a certain distance from the current location; and transmit a service invitation to the selected driver, the service invitation enabling the selected driver to rendezvous with the requesting user at the rendezvous point to transport the requesting user to the specified destination location.
The claim as a whole recite a method of organizing human activity. The above recited limitations – (under broadest reasonable interpretation) recite an abstract idea of a certain method of organizing human activity, e.g., commercial interactions and managing personal behavior or interactions between people (social activities or following rules or instructions). The mere recitation of generic computer components ((i) a network communication interface to communicate, over one or more networks; (ii) a service application/a transportation provider application, (iii) computing devices of users/computing devices of drivers/computing device of a requesting user, (iv) a database, (v) one or more processors, (vi) one or more memory resources storing instructions, (vii) a graphical user interface including a selectable graphic feature) does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1, 9, and 17 as a whole amount to “apply it” (or an equivalent). The claim recites the additional elements of: (i) a network communication interface to communicate, over one or more networks; (ii) a service application/a transportation provider application, (iii) computing devices of users/computing devices of drivers/computing device of a requesting user, (iv) a database, (v) one or more processors, (vi) one or more memory resources storing instructions, and (vii) a graphical user interface including a selectable graphic feature. 
The additional element of (i) a network communication interface to communicate, over one or more networks, is recited at a high-level of generality (See Paras. 27 and 28 of Applicant’s PG Publication discussing network computer system and one or more networks), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of: (ii) a service application/a transportation provider application, is recited at a high-level of generality (See Paras. 27 and 28 of Applicant’s PG Publication discussing the service application and Paras. 27 and 38 discussing the provider application), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional elements of: (iii) computing devices of users/computing devices of drivers/computing device of a requesting user, are recited at a high-level of generality (See Para. 27 Applicant’s PG Publication discussing the requesting user's computing device and the service provider's computing device can comprise mobile computing devices, such as smartphones, tablet computers, VR or AR headsets, on-board computing systems of vehicles, personal computers, laptops, wearable computing device, and the like), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of: (iv) a database, is recited at a high-level of generality (See Para. 32 Applicant’s PG Publication discussing the database), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of: (v) one or more processors, is recited at a high-level of generality (See Para. 49 Applicant’s PG Publication discussing the one or more processors), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of: (vi) one or more memory resources storing instructions, is recited at a high-level of generality (See Para. 24 Applicant’s PG Publication discussing the memory and instructions and Fig. 7), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of: (vii) a graphical user interface (which is automatically updated by the service application receiving transmitted data) to include a graphic feature (that is selectable by the requesting user to automatically configure the transport request), is recited at a high-level of generality (See Paras. 58-60 of Applicant’s PG Publication discussing the ride service selection interface and the selectable upfront cost 402 at a high level of generality), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
As discussed above, Examiner suggests Applicant include additional features of the graphical user interface, e.g., details of the destination accelerators, such that the additional elements (when viewed in combination) integrate the abstract idea into a practical application.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a network communication interface to communicate, over one or more networks; (ii) a service application/a transportation provider application, (iii) computing devices of users/computing devices of drivers/computing device of a requesting user, (iv) a database, (v) one or more processors, (vi) one or more memory resources storing instructions, (vii) ) a graphical user interface (which is automatically updated by the service application receiving transmitted data) to include a graphic feature (that is selectable by the requesting user to automatically configure the transport request), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claims 2-5, 10-13, and 18-20 recite details of: determining the rendezvous point to minimize the guaranteed upfront cost for the specified transport option (claims 2, 10 and 18); determining an estimated time of completion for a representative driver for the specified transport option (claims 3, 11, and 19); the specified transport option further including the estimated time of completion for the specified transport option (claims 4, 12, and 20); and determining, based on location data received from the selected driver, a direction of travel of the selected driver; and further determining the rendezvous point based on the direction of travel of the selected drive - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 1, 9 and 17, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2-5, 10-13, and 18-20 are also ineligible.
Claims 6 and 14 further recites displaying a set of configuration features enabling the requesting user to configure one or more parameters of the specified transport option – which merely narrows the previously recited abstract idea. Claims 6 and 14 recite the additional element of a selectable configuration feature including a set of configuration features, which is recited at a high level of generality (See Para. 35 of Applicant’s PG Publication discussing a configuration interface), amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Similar to claims 1 and 9, this additional element (when viewed as an ordered combination) does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claims 6 and 14 are ineligible.
Claims 7-8 and 15-16 recite details of the one or more parameters comprise a number of required seats for the specified transport option (claims 7 and 15); and re-computing the guaranteed upfront cost of the specified transport option based on the number of required seats selected by the requesting user; and updating the display to display the re-computed guaranteed upfront cost (claims 8 and 16) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claims 1, 6, 9 and 14, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 7-8 and 15-16 are also ineligible.


Prior Art
Claims 1-20 are allowable over the current prior art; however, claims 1-20 are rejected under 35. U.S.C 101, as discussed above.
Examiner knows of no art which teaches or suggests, alone or in combination, with other art, all of the elements of the independent claims. 
The closest prior art for the independent claims is previously cited U.S. Patent Application Publication No. 2017/0059347 to Filer et al. (hereinafter “Filer”). Filer discloses determining candidate pickup locations proximate a user’s current location, e.g., such that a car ride from candidate pick-up location to the specified destination is less expensive than a ride from current location to the specified destination.
The next closest prior art for the independent claims is previously cited U.S. Patent Application Publication No. 2016/0370194 to Coljin et al. (hereinafter “Coljin”). Coljin discloses providing suggested locations for pick up locations; and scoring the locations using various factors.
The next closest prior art for the independent claims is previously cited U.S. Patent Application Publication No. 2015/0248689 to Paul et al. (hereinafter “Paul”). Paul discloses receiving a user request for a transportation service; and a user interface for displaying particular characteristics associated with modified pricing for ride requests (in particular Fig. 7).
The next closest prior art for the independent claims is previously cited U.S. Patent Application Publication No. 2013/0132140 to Amin et al. (hereinafter “Amin”). Amin discloses receiving a transport request from a user, wherein one or more locations of interests within the at least one of the pick-up region or the drop-off region are determined. Based on the at least one of the pick-up region or the drop-off region, one or more historical locations related to the user is determined. A likely location is determined based on the determined one or more locations of interest and the one or more historical locations.
The next closest prior art for the independent claims is previously cited U.S. Patent Application Publication No. 2015/0161564 to Sweeney et al. (hereinafter “Sweeney”).  Sweeney teaches receiving transport requests client devices, and a system that combines received transport requests to optimize selection of drivers for the transport requests.
The next closest prior art for the independent claims is previously cited U.S. Patent Application Publication No. 2018/0189918 to Lu (hereinafter “Lu”).  Lu teaches recommending service locations for on-demand services based on historical locations.
Filer, Colijn, Paul, Amin, Sweeney, and Lu alone or in combination with previously cited art, do not teach or suggest independent claims 1, 9, and 17 (and therefore dependent claims 2-8, 10-16 and 18-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571) 270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628